PER CURIAM.
We affirm all matters except the trial court’s failure to reduce the lien claim of the general contractor by the amount of the subcontractor’s lien pursuant to section 713.05, Florida Statutes (1987). See Plaza Builders, Inc. v. Regis, 502 So.2d 918 (Fla. 2d DCA 1986). We therefore reverse and remand with directions to reduce the judgments in favor of L & S Paving, Inc., the general contractor, by the amount of the judgment in favor of Pavex, the subcontractor, and against the property owner. This of course will require the recalculation of interest on those judgments and will change the amount of the unsecured judgment against Southern Grout & Mortars, Inc.
REVERSED AND REMANDED.
LETTS, GLICKSTEIN and WARNER, JJ., concur.